Case 8-19-08155-ast   Doc 2-10   Filed 12/17/19   Entered 12/17/19 10:44:09




     EXHIBIT I
         CaseCOUNTY
FILED: ERIE   8-19-08155-ast
                      CLERK Doc 2-10 Filed 12/17/19
                             12/12/2019     03:34 PMEntered 12/17/19 INDEX
                                                                     10:44:09
                                                                           NO.   805925/2016
NYSCEF DOC. NO. 36                                              RECEIVED NYSCEF: 12/12/2019




                                         1 of 2
         CaseCOUNTY
FILED: ERIE   8-19-08155-ast
                      CLERK Doc 2-10 Filed 12/17/19
                             12/12/2019     03:34 PMEntered 12/17/19 INDEX
                                                                     10:44:09
                                                                           NO.   805925/2016
NYSCEF DOC. NO. 36                                              RECEIVED NYSCEF: 12/12/2019




                                         2 of 2
          Case
FILED: ERIE    8-19-08155-ast
            COUNTY            Doc 2-10 Filed 12/17/19
                      CLERK 12/12/2019       11:58 AM Entered 12/17/19 10:44:09
                                                                        INDEX NO.   805925/2016
NYSCEF DOC. NO. 28                                                RECEIVED NYSCEF: 12/12/2019




                                           1 of 5
          Case
FILED: ERIE    8-19-08155-ast
            COUNTY            Doc 2-10 Filed 12/17/19
                      CLERK 12/12/2019       11:58 AM Entered 12/17/19 10:44:09
                                                                        INDEX NO.   805925/2016
NYSCEF DOC. NO. 28                                                RECEIVED NYSCEF: 12/12/2019




                                           2 of 5
          Case
FILED: ERIE    8-19-08155-ast
            COUNTY            Doc 2-10 Filed 12/17/19
                      CLERK 12/12/2019       11:58 AM Entered 12/17/19 10:44:09
                                                                        INDEX NO.   805925/2016
NYSCEF DOC. NO. 28                                                RECEIVED NYSCEF: 12/12/2019




                                           3 of 5
          Case
FILED: ERIE    8-19-08155-ast
            COUNTY            Doc 2-10 Filed 12/17/19
                      CLERK 12/12/2019       11:58 AM Entered 12/17/19 10:44:09
                                                                        INDEX NO.   805925/2016
NYSCEF DOC. NO. 28                                                RECEIVED NYSCEF: 12/12/2019




                                           4 of 5
          Case
FILED: ERIE    8-19-08155-ast
            COUNTY            Doc 2-10 Filed 12/17/19
                      CLERK 12/12/2019       11:58 AM Entered 12/17/19 10:44:09
                                                                        INDEX NO.   805925/2016
NYSCEF DOC. NO. 28                                                RECEIVED NYSCEF: 12/12/2019




                                           5 of 5
